Citation Nr: 0724572	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Private Attorney - Mark R. 
Lippman, Esq. 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1972 to 
July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the degenerative joint 
disease in the veteran's right hip was caused by in-service 
trauma, or as a result of his service connected left hip.

2.  The only competent medical opinions of record addressing 
the cause of the disability at issue are adverse to the claim 
or merely speculative in nature.  


CONCLUSION OF LAW

Criteria for service connection for a right hip disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006); VAOPGCPREC 7-99; VAOPGCPREC 2-
98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, or 
aggravated by a service-connected disorder.  38 C.F.R. § 
3.310(a).  

The veteran stated that while working on an airplane while in 
service in January 1975, he slipped and fell approximately 20 
feet, landing on his left hip.  He is service connected for 
traumatic degenerative changes left hip, status post left 
total hip arthroplasty.  He currently has a right hip 
disability, which he believes is either directly related to 
his fall in service, or was caused by his service connected 
left hip disability.  He has had a total arthroplasty of the 
right hip which was necessitated by both degenerative joint 
disease in the right hip, as well as by the presence of 
avascular necrosis in the right hip.  As such, there is no 
question that the veteran has a disability of the right hip.  
The only question is to establish the etiology of the right 
hip disability.  

Service medical records are silent for any complaints of, or 
treatment for a right hip problem while in service; and the 
veteran's separation physical showed a normal musculoskeletal 
system.

The earliest post-service treatment records show complaints 
of left hip pain around 1985; and, degenerative arthrosis of 
the right hip was shown on x-rays in 1992. 

In 2003, more than twenty years removed from service, the 
veteran filed a claim suggesting that his right hip 
disability was related to either his time in service or his 
service connected left hip.  The veteran underwent a VA 
examination in April 2003, at which he complained of right 
hip pain secondary to his left hip disability, and related 
the account of his fall in service.  The examiner diagnosed 
the veteran with degenerative changes in both hips, as shown 
by x-rays.  The examiner also noted the presence of 
longstanding avascular necrosis on the femoral heads in both 
hips.  However, the examiner opined that the avascular 
necrosis was not the result of trauma and veteran's right hip 
disorder was neither related to trauma, nor was it directly 
or indirectly caused by the veteran's left hip disability.

VA treatment records generally fail to address the etiology 
of the disability at issue.  Nevertheless, in March 2004, a 
VA doctor noted that the veteran reported a history of 
apparent injury of the cervix having fallen twenty to thirty 
feet and injuring his heft hip; and he speculated that the 
fall could have also included the right hip to some degree, 
and as time passed it had become apparent that both hips were 
involved.

The veteran underwent another VA examination in May 2007.  
The examiner indicated that he had reviewed the veteran's 
claims file and noted the veteran's fall in-service.  The 
examiner indicated that the veteran had had total 
arthroplasties on both hips.  With regard to the etiology of 
the veteran's right hip disability, the examiner indicated 
that there was no relation of one hip disability to the other 
and "certainly no reason why the right hip became 
degenerative because he had the left hip problem."  

The examiner also noted that the veteran reported excessive 
consumption of alcohol during service, including drinking 
beer, wine and whisky on a daily basis; and the examiner 
opined that the veteran's avascular necrosis was caused by 
this alcohol intake. 

Both VA examiners who have considered the veteran's claim 
that his right hip disability is the result of either his 
fall in service, or his service connected left hip, have 
concluded that there is no relationship between the 
degenerative changes in the right hip and either the 
veteran's fall in service or his left hip disability.  Given 
that the second examiner reviewed the veteran's claims file 
and associated medical history in conjunction with his 
assessment of the veteran's disability, his opinion is given 
greater weight than the VA doctor who merely speculatively 
noted that the type of fall the veteran reported could have 
also included his right hip.  It is also noted that "could" 
in the context of a medical opinion is the same as "could 
not" and therefore cannot provide the requisite nexus.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
While the veteran believes that his right hip disability was 
either caused by his fall in service, or by his left hip, he 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, his opinion is insufficient to 
provide the requisite nexus between his right hip disability 
and either his time in service or his service-connected left 
hip.  

Therefore, the evidence is against a finding that the 
veteran's degenerative arthritis of the right hip was either 
caused by his fall in service or was a result of his left hip 
disability. 

With regard to the comments that apparently linked avascular 
necrosis in the veteran's right hip, with the veteran's 
alcohol abuse during service, the Board notes that special 
considerations apply to claims involving alcoholism or 
alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 91, prohibits payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse, effective for claims filed after October 31, 
1990.  Moreover, Section 8052 was also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The 
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The veteran filed his claim in January 2003, and it is 
therefore subject to the prohibition of service connection 
for disabilities that are the result of alcohol abuse.  As 
the medical evidence demonstrates that the veteran's 
avascular necrosis of the right hip was the result of alcohol 
abuse, it may not be service connected.

Because the degenerative joint disease in the right hip was 
not caused by either the veteran's time in service, or by his 
service-connected left hip; and because the avascular 
necrosis in the veteran's right hip was considered the result 
of alcohol abuse; the criteria for service connection for a 
right hip disability have not been met, and the veteran's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2003, which essentially informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.  Additionally, it is noted that no 
assertion was made in the Joint Motion to Remand agreed to by 
the veteran's attorney and by VA general counsel that the 
veteran had not been fully notified of the four elements.
 
VA treatment records have been obtained, as have service 
medical records.  The veteran was also provided with several 
VA examinations (the reports of which have been associated 
with the claims file).  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a right hip disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


